No. 02-293

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2002 MT 209N


KEITH A. BROWN,

              Petitioner and Appellant,

         v.

STATE OF MONTANA,

              Respondent and Respondent.




APPEAL FROM:         District Court of the Eighteenth Judicial District,
                     In and for the County of Gallatin,
                     The Honorable Mark L. Guenther, Judge presiding.


COUNSEL OF RECORD:

              For Appellant:

                     Keith A. Brown (pro se), Shelby, Montana

              For Respondent:

                     Hon. Mike McGrath, Attorney General; Jennifer Anders,
                     Assistant Attorney General, Helena, Montana

                     Marty Lambert, Gallatin County Attorney; Gary Balaz, Deputy County
                     Attorney, Bozeman, Montana


                                                   Submitted on Briefs: August 22, 2002

                                                              Decided:     September 17, 2002

Filed:

                     __________________________________________
                                       Clerk
Justice Jim Regnier delivered the Opinion of the Court.

¶1    Pursuant to Section I, Paragraph 3(c), Montana Supreme Court

1996 Internal Operating Rules, the following decision shall not be

cited as precedent but shall be filed as a public document with the

Clerk of the Supreme Court and shall be reported by case title,

Supreme    Court     cause    number    and       result    to   the    State   Reporter

Publishing Company and to West Group in the quarterly table of

noncitable cases issued by this Court.

¶2    Keith A. Brown, appearing pro se, appeals from the March 6,

2002, Order entered by the Montana Eighteenth Judicial District

Court, Gallatin County, denying his motion to amend sentence, or in

the   alternative,       petition      for       habeas    corpus   or   petition   for

postconviction relief.           We affirm.

¶3    The following issue is presented on appeal:

¶4    Did the District Court err in denying Brown’s motion to amend

sentence, or in the alternative, petition for habeas corpus or

petition for postconviction relief?

                                     BACKGROUND
¶5    On May 11, 1998, Brown was charged with the offense of

criminal possession of dangerous drugs in violation of § 45-9-102,

MCA, committed on or about November 6, 1997.                           Brown was later

charged on December 8, 1999, with the offense of forgery as part of

a common scheme in violation of § 45-6-325, MCA, committed on or

about August 14, 1998, through December 2, 1998.

¶6    On December 9, 1999, Brown pled guilty to the charge of

criminal possession of dangerous drugs.                    On April 13, 2000, Brown


                                             2
pled guilty to the charge of forgery.                       Thereafter, the court

conducted a sentencing hearing on April 20, 2000.                       On April 26,

2000, the court entered a Sentence and Judgment sentencing Brown to

ten years at the Montana State Prison, with five years suspended,

for the offense of forgery, and to five years for the offense of

criminal possession of dangerous drugs.               The court ordered that the

sentences run concurrently.         Brown did not appeal from the court’s

sentence or apply for sentence review.

¶7     On January 7, 2002, Brown filed a motion to amend sentence, or

in the alternative,        petition for habeas corpus or petition for

postconviction relief.       Therein, Brown requested that he be placed

in the custody of the Montana Department of Corrections instead of

the    Montana    State   Prison    and       that   more    of   his   sentence   be

suspended.       On March 6, 2002, the District Court entered an Order

denying Brown’s motion.            The court concluded that:               1) it is

without jurisdiction to amend Brown’s sentence; 2) habeas relief is

not available since Brown did not allege his incarceration was

illegal pursuant to § 46-22-201, MCA; and 3) postconviction relief

is barred by the statute of limitations pursuant to § 46-21-102,

MCA.    Brown appeals.
                             STANDARD OF REVIEW

¶8     We review a district court’s conclusions of law to determine

whether they are correct.          See State v. Redcrow, 1999 MT 95, ¶ 23,

294 Mont. 252, ¶ 23, 980 P.2d 622, ¶ 23 (citation omitted).

                                   DISCUSSION




                                          3
¶9    Did the District Court err in denying Brown’s motion to amend

sentence, or in the alternative, petition for habeas corpus or

petition for postconviction relief?

¶10   Brown requests that his sentence for the offense of criminal

possession of dangerous drugs be amended to five years at the

Department of Corrections, with two years suspended.     He requests

that his sentence for the offense of forgery be amended to ten

years at the Department of Corrections, with seven years suspended.

 He claims that his sentence should be amended so that he may

obtain medical treatment and seek employment to pay restitution.
¶11   In response, the State asserts that there is no provision in

the law for a defendant legally sentenced to request that his

sentence be amended by the District Court two years after entry of

the sentence.   The State therefore maintains the court properly

denied Brown’s motion.   We agree.

¶12   We have held that once a valid sentence has been pronounced,

the court imposing that sentence has no jurisdiction to modify it,

except as provided by statute.    See State v. Fertterer (1993), 260

Mont. 397, 400-01, 860 P.2d 151, 154 (citations omitted).    Section

46-18-116(3), MCA, provides that a court may correct a factually

erroneous sentence or judgment at any time.     However, an illegal

sentence must be addressed in the manner provided by law for appeal

and postconviction relief.       Accordingly, we conclude that the

District Court did not have statutory authority to amend Brown’s

sentence, as the sentence was not factually erroneous.    Therefore,




                                  4
we conclude that the District Court properly denied Brown’s motion

to amend his sentence.

¶13   We additionally conclude that the District Court properly

denied Brown’s petition for habeas corpus.       Section 46-22-101, MCA,

states that a person imprisoned must be illegally detained to

receive habeas relief.      Since Brown does not allege he is illegally

detained, his petition for habeas corpus was properly denied.

¶14   We further conclude that the District Court properly denied

Brown’s petition for postconviction relief.          Section 46-21-102(1),

MCA, provides that a petition for postconviction relief must be

filed within one year of the date the conviction becomes final.            A

conviction becomes final when the time for appeal to the Montana

Supreme Court expires.           Section 46-21-102(1)(a), MCA.         Here,

Brown’s conviction became final on June 26, 2000.           Brown filed his

motion on January 7, 2002, more than one year after his conviction

became final.     Consequently, we conclude that Brown’s petition for

postconviction     relief   is    time-barred   by    §   46-21-102,   MCA.

Therefore, we hold that the District Court did not err in denying

Brown’s motion to amend sentence, or in the alternative, petition

for habeas corpus or petition for postconviction relief.
¶15   Affirmed.

                                          /S/ JIM REGNIER



We Concur:


/S/ KARLA M. GRAY
/S/ JAMES C. NELSON
/S/ W. WILLIAM LEAPHART


                                      5
/S/ PATRICIA COTTER




                      6